Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In re Dedrick Matthews                                       Original Mandamus Proceeding

 No. 06-19-00212-CR                                     Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of mandamus
should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.


                                                       RENDERED OCTOBER 25, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk